Citation Nr: 1438246	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disorder, variously diagnosed as anxiety disorder, PTSD, and panic disorder without agoraphobia.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office that granted service connection for the Veteran's psychiatric disorder, variously diagnosed as anxiety disorder, PTSD, and panic disorder without agoraphobia, rated 30 percent disabling, effective December 20, 2010.  

The Veteran testified before the undersigned Veterans Law Judge in an August 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination was in August 2012.  The Board finds that a VA examination is necessary to determine the current level of impairment caused by the Veteran's variously diagnosed psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board must remand this claim.  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physical and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's psychiatric disorder since April 2012.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.  

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his psychiatric disorder.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

3. After the above has been completed to the extent possible, the RO should schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disorder, variously diagnosed as anxiety disorder, PTSD, and panic disorder without agoraphobia, and the impact of this disability on his occupational functioning and daily activities.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on his social relationships.  

The examination report should identify all pertinent psychiatric findings and estimate the Global Assessment of Functional (GAF) Scale score.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



